Citation Nr: 1550664	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-41 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine, status post discectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to March 2009.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for degenerative arthritis of the lumbar spine with an initial evaluation of noncompensable, effective April 1, 2009.  

An October 2012 rating decision increased the evaluation of the Veteran's degenerative arthritis of the lumbar spine from noncompensable to 10 percent, effective April 1, 2009.  As the Veteran has not indicated that he is satisfied with the current rating for this condition, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran did not appear for a hearing before the Board scheduled to be held on July 30, 2015. The claims file includes a July 10, 2015 letter to the Veteran's correct address notifying him of the date, time, and location of the hearing.  Thus, the Board presumes that he received timely notification of the hearing. See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014).  As the Veteran has not provided a reason for his failure to appear or requested that the hearing be rescheduled, the Board finds that the hearing request has been withdrawn. See 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

After a review of the records, the Board notes that the most recent VA examination of the Veteran's lumbar spine was performed in October 2008 and is therefore seven years old.  Moreover, the Veteran's private treatment records from July 2012 suggest a possible worsening of his condition.  Specifically, the July 2012 record reveals tenderness to palpation over the lumbar spine paraspinal muscles which not noted on his October 2008 VA examination.  Thus, a new VA examination should be performed to ensure that the Board has a complete and current record upon which to evaluate the severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

Accordingly, the case is REMANDED for the following action:

1. Ensure that the any outstanding treatment records from the Winston-Salem VA Medical Center, dated since April 2009, are added to the claims file. 

2. Request the Veteran to identify any additional medical care providers that have treated him for his low back disorder, to include Wilmington Health Associates and Convenient Care at Porter's Neck, since April 2009.  Appropriate steps should be taken to secure copies of any treatment records identified by him that are not currently in the claims file.  

3. Then, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected degenerative arthritis of the lumbar spine.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

